DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see P. 5 Par. 4 - P. 7 Par. 4, filed 05/09/2021, with respect to the 35 U.S.C.  have been fully considered and are persuasive.  The 35 U.S.C.  has been withdrawn. 
Applicant’s amendments to Claims 1 and 5, see Amendments to the Claims, filed 05/09/2021, with respect to the 35 U.S.C. § 112(b) rejection of claims 1-8 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The invention of Claim 1 is a method of producing a copper alloy material for automobile and electrical and electronic components, comprising: (a) melting and casting 1.5 to 4.3 wt % titanium (Ti), 0.05 to 1.0 wt % nickel (Ni), a remainder of copper (Cu), and inevitable impurities of 0.8 wt % or less to obtain a slab, wherein the inevitable impurities are one or more elements selected from the group consisting of Sn, Co, Fe, Mn, Cr, Zn, Si, Zr, V and P, and a weight ratio of Ti to Ni (Ti/Ni) is 10<Ti/Ni<18; (b) performing hot working on the slab at a temperature of 750 to 1000°C for 1 to 5 hours; (c) performing primary cold working at a cold rolling reduction ratio or cold working ratio of 50% or higher; (d) performing intermediate heat treatment at 650 to 780°C for 5 to 5000 seconds and then performing quenching; (e) performing secondary cold working at a cold rolling reduction ratio or cold working ratio intermetalliccompound(200)+1(200)<4.5 in terms of a relationship between intensities of X-ray diffraction peaks of (200) and (220) crystal planes corresponding to main peaks of the copper alloy material and an X-ray diffraction peak intensity of an intermetallic compound (200) crystal plane of (Cu, Ni)-Ti.
Kaneko et al. (US-20120267013-A1), hereinafter Kaneko teaches a method of producing copper alloy sheet material ([0001]) having a composition comprising that shown in Table 1.
Table 1
Element
Claim
Kaneko
Citation
Relationship
Ti
1.5-4.3
0.005-2
[0028]
Overlapping
Ni
0.05-1
0.5-5
[0027]
Overlapping
Inevitable impurities (Sn, Co, Fe, Mn, Cr, Zn, Si, Zr, V and P)
0.8 or less
Co: 0.5-5Si: 0.1-1.5
Sn, Zn, Mn, P, Cr, Fe, Zr: 0.005-2
[0027]-[0028]
Overlapping


Kaneko further teaches the production of the copper alloy sheet material comprising the steps shown in Table 2.
Table 2
Claim element
Kaneko
Citation
Relationship
Melting and casting to obtain a slab
Melting and casting to obtain an ingot
[0062]
Table A
Equivalent
Hot working at 750 to 1000˚C for 1 to 5 hours
Homogenization heat treatment at 700 to 1020˚C for 10 minutes to 10 hours and hot rolling from the solid solution 

Table A
Encompassing
Primary cold working at a cold rolling reduction ratio or cold working ratio of 50% or higher
Cold rolling at a working ratio of 50 to 99%
[0062]
Table A
Within
Intermediate heat treatment at 650 to 780˚C for 5 to 5000 seconds 
Heat treatment at 600 to 900˚C for 10 seconds to 5 minutes
[0062]
Table A
Overlapping
Secondary cold working at a cold rolling reduction ratio or cold working ratio of 50% or higher
Cold working at a working ratio of 5 to 55%
[0062]
Table A
Overlapping
Solution heat treatment at 750 to 1000˚C for 1 to 300 seconds
Solution heat treatment at 750 to 1000˚C for 5 seconds to 1 hour
[0062]
Table A
Overlapping
Aging treatment at 350 to 600˚C for 1 to 20 hours
Aging precipitation heat treatment at 350 to 600˚C for 5 minutes to 20 hours
[0062]
Table A
Overlapping
Final cold working at a cold rolling reduction ratio or cold working ratio of 5 to 70%
Finish rolling at a working ratio of 2 to 45%
[0062]
Table A
Overlapping
Stress relief treatment at 300 to 700˚C for 2 to 3000 seconds
Temper annealing at 300 to 700˚C for 10 seconds to 2 hours
[0062 Table A
Overlapping


Kaneko does not explicitly teach the claimed quenching following the intermediate heat treatment or the claimed copper alloy material satisfying a range of 1 < I(220)/Iintermetallic compound(200) + I(200) < 4.5 in terms of a relationship between intensities of X-ray diffraction peaks of (200) and (220) crystal planes corresponding to main peaks of the copper alloy material and an X-ray diffraction peak intensity of an intermetallic compound (200) crystal plane of (cu, Ni)-Ti in an XRD crystal structure analysis.

However, Kaneko teaches the included Titanium as being an optional element from the group of Sn, Zn, Ag, Mn, B, P, Mg, Cr, Fe, Ti, Zr, and Hf ([0027]) and further the specific examples given by Kaneko where Ti is present (Table 2 Ex 2-3, 2-10, 2-14) do not exhibit a ratio of Ti/Ni in the claimed range of 10-18 and due to the number of additional optional elements and the lack of specific examples showing the claimed ratio of Ti/Ni it would not be obvious to a person having ordinary skill in the art to have included Ti and Ni in the alloy in an amount that provided a ratio of Ti/Ni of 10-18. Futhermore, applicant has shown the ratio of Ti/Ni to be critical as discussed in the remarks filed 05/09/2021.
Claims 2-8 are allowable due to dependence upon Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065.  The examiner can normally be reached on M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACOB J GUSEWELLE/               Examiner, Art Unit 1734                                                                                                                                                                                         
/ANTHONY J ZIMMER/               Primary Examiner, Art Unit 1736